Title: To James Madison from Charles D. Coxe, 26 December 1806
From: Coxe, Charles D.
To: Madison, James



Sir,
Tunis December 26th. 1806.

In consequence of the death of Mr Dodge, (of which you have been inform’d by my letter of the 8th. inst:) I have been authoriz’d to act as Chargé d’affaires to This Regency till the pleasure of The President shall be Known relating thereto.
I arrived here on the 10th. inst: & was received & acknowledged by His Excellency The Bey in the most friendly manner.  Nothing of consequence occur’d ’till the 19th. when The Ship Two Brothers Capt Candler arrived here having on board H: E. Sodi Soliman Mellimelli & suite late Ambassador from This Regency to the U. States.  By her I recd. your letter of the 7th. August (directed to Mr. Dodge) & another from James L. Cathcart Esquire enclosing Invoice, bills of lading & Charter Party with instructions to deliver the contents of said invoice as presents from The U. S. to H. E. The Bey & his Minister According to their marks &ca.
I have seiz’d the first opportunity of writing to Mr. Lear & to inform him, according to your instructions, of the necessity of his immediate presence at Tunis.  Indeed I expect his arrival hourly, as he is already appriz’d by Mr. Gavino who sent dispatches from your office to him from Gibraltar before the arrival there of The Ambassador.
The Brig Hornet Capt. Dent saild from hence on the 12th. inst: for Algeirs & I expect Mr. Lear will return in her.
I waited on H. E. The Bey immediately on the rect. of your letter.  He received me in his usual friendly manner, & found he was fully inform’d of the contents of the invoice by his Ambassador, with which he appear’d to be very much pleased, & I have no doubt it will have the desir’d effect from every thing I can see & hear.
The existing state of warfare between this Regency & that of Algiers, has entirely cut off all communication by land.  I have written Mr. Lear by a Grecian Vessel that will sail to day direct to Algiers.
This place is at present tolerably healthy, owing to the coolness of the weather.  A few months before my arrival, there was a plague (or epidemic fever) & famine, & every thing now is extremely dear in consequence.
I shall strictly adhere to the purport of my instructions, & beg you to rest assur’d that every endeavour on my part shall be exerted to merit your approbation.  By an opportunity via Leghorn, I shall again very soon do myself the honor of addressing you, and remain Dear Sir with sincere esteem Your Obedt. hle. Sert

Charles D. Coxe

